Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as a CON of priority of application PCT/CN2018/116936 filed in China on 11/12/2018, published as WO 2020/062514 on 04/02/2020.
Acknowledgment is made of applicant’s claim for foreign priority of application 201811165983.9 filed in China on 09/30/2018.
	Currently claims 1-18 are pending.

Claim Objections
Claims 1, 7-9, 11, 15 are objected to because of the following reasons:
	In claims 1, 11, 15- there is insufficient antecedent basis for the limitations “the signal input end” in the limitation “…the detecting device includes a signal transmitting end and a signal receiving end, and the signal transmitting end and the signal input end are electrically connected to the connector; the control device includes a signal input end and a signal output end, the signal input end being electrically connected to the detecting device…”
Inconsistency with the specification disclosure may make an otherwise definite claim take on an unreasonable degree of uncertainty. Appropriate correction is required.
For purpose of examination, as best understood, the Examiner considers claims 1, 11, 15 as “…the detecting device includes a signal transmitting end and a signal receiving end, and the signal transmitting end and the signal receiving end are electrically connected to the connector; 
	In claim 7 - there is insufficient antecedent basis for the limitation “the second pin”. Appropriate correction is required. Claims 8 and 9 are also rejected due to their virtue of dependency. Note that claim 7 is not depending on claim 4, which includes “a plurality of second pins”.
For purpose of examination, the Examiner considers claim 7 as best understood.
In claims 7, 8 - there is insufficient support for the limitation “mounting slot”. Appropriate correction is required. Claim 9 is also objected due to virtue of dependency.
Claims 8 and 9 could not be considered further.

Specification/Drawings
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
In claims 7, 8 - there is insufficient support for the limitation “mounting slot”, i.e., by means of a numerical reference in the drawings. Is “mounting slot” the same as positioning slot (111) [0046]? However claim 8 further includes “the mounting slot has a bottom wall and a side wall connected to the bottom wall…” Thus, the use of the term “slot” in claim 8 cannot be ascertained by a person versed in the art. What structural element(s) supporting/yielding such “slot”? To clarify the limitation ‘mounting 
The objection to the Specification/Drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 206004084 in view of Song CN 207781160.
Claim 1: Li et al. disclose a logic board assembly (FFC connector), 
wherein the logic board assembly (FFC connector) [0029] comprises: 
(Fig. 4) a connector 10/2 (FFC connector 10 with female socket 2) [0029];  
(Fig. 4) a connection cable FFC plug 1 (male plug) pluggably connected to the connector (female socket 2) [0029], 
(Fig. 4) the connection cable (FFC plug 1) having a first state (correct assembly state) in good contact with the connector (FFC socket 2) [0026] 
(Fig. 3) a second state in abnormal contact with the connector FFC socket 2 (when FFC plug is inserted into the FFC socket 2, the pins 36 of the FFC plug 1 is not connected to pin 46 of the connector FFC socket 2 the signal loop from pins 41-31-6-36-46 is “OFF”, i.e., “abnormal contact”) [0032]; and, 
a timing controller (diagnostic circuit) [0033] including a detecting device (“detection circuit”) and a control device (inherent, by providing signal transmitting end at pin 41 and collecting signal receiving end at pin 46 through the signal loop at pins 41-31-6-36-46; in which wire 6 connects pins 31 and 36 of the detection circuit) [0031-0033]; 
(Fig. 5) the detecting device (“detection circuit”) [0033] includes a signal transmitting end SIN (at pin 41) [0031] and a signal receiving end DC (at pin 46) (providing signal transmitting end 41 and collecting signal receiving end 46 through the signal loop of pins 41-31-6-36-46), and the signal transmitting end SIN (pin 41) and the signal receiving end DC (pin 46) are electrically connected to the connector 10/2 (female socket 2); 
(Fig. 5) the control device (inherent, by diagnostic circuit) [0033] includes a signal input end (from “detection circuit”, pin 46) [0031][0033] and a signal output end, the signal input end being electrically connected to the detecting device (the PCB includes a related diagnostic circuit to take further actions, e.g., report an error, reminding the user to reinsert, etc.) [0033]
except
the signal output end being electrically connected to the power chip of the logic board assembly; when the connection cable is in the first state, the control device controls the power chip to be turned on; when the connection cable is in the second state, the control device controls the power chip to be turned off.  

Regarding the limitation “the signal output end being electrically connected to the power chip of the logic board assembly; when the connection cable is in the first state, the control device controls the power chip to be turned on; when the connection cable is in the second state, the control device controls the power chip to be turned off”: this limitation is considered as an application of Li’s invention. Song teaches in (Fig. 1a) [0039-0040] a signal output end (output from control module 110) being electrically connected to the power chip of the logic board assembly (connected to input terminal of the ON-OFF power control module 120) [0039]; when the connection cable is in the first state (ON state), the control device controls the power chip to be turned on (the LED 140 is turned ON); when the connection cable is in the second state (OFF state), the control device controls the power chip to be turned off (the LED 140 is turned OFF) – (Song teaches the on-off control module 120 is connected to the LED lamp 140, and is used to control the ON or OFF of the power supply line of the LED lamp 140 according to the PWM signal) [0040];
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Song’s structure in order to provide improved persistence of vision to the display device, as taught by Song [Abstract];

Claim 11: Li et al. disclose a logic board assembly (FFC connector), 
wherein the logic board assembly (FFC connector) [0029] comprises: 
(Fig. 4) a connector 10 (FFC connector 10 with female socket 2) [0029];  
(Fig. 4) a connection cable FFC plug 1 (male plug) pluggably connected to the connector (female socket 2) [0029], 
(Fig. 4) the connection cable (FFC plug 1) having a first state (correct assembly state) in good contact with the connector (FFC socket 2) [0026] 
(Fig. 3) a second state in abnormal contact with the connector FFC socket 2 (when FFC plug is inserted into the FFC socket 2, the pins 36 of the FFC plug 1 is not connected to pin 46 of the connector FFC socket 2 the signal loop from pins 41-31-6-36-46 is “OFF”, i.e., “abnormal contact”) [0032]; and, 
a timing controller (diagnostic circuit) [0033] including a detecting device (“detection circuit”) and a control device (inherent, by providing signal transmitting end at pin 41 and collecting signal receiving end at pin 46 through the signal loop at pins 41-31-6-36-46; in which wire 6 connects pins 31 and 36 of the detection circuit) [0031-0033]; 
(Fig. 5) the detecting device (“detection circuit”) [0033] includes a signal transmitting end SIN (at pin 41) [0031] and a signal receiving end DC (at pin 46) (providing signal transmitting end 41 and collecting signal receiving end 46 through the signal loop of pins 41-31-6-36-46), and the signal transmitting end SIN (pin 41) and the signal receiving end DC (pin 46) are electrically connected to the connector 10/2 (female socket 2); 
(Fig. 5) the control device (inherent, by diagnostic circuit) [0033] includes a signal input end (from “detection circuit”, pin 46) [0031][0033] and a signal output end, the signal input end being electrically connected to the detecting device (the PCB includes a related diagnostic circuit to take further actions, e.g., report an error, reminding the user to reinsert, etc.) [0033],
except
a backlight module, a liquid crystal display panel and a logic board assembly, one end of the connection cable of the logic board assembly being pluggably connected to the connector, the other end of the connection cable being connected to a driving chip of the liquid crystal display panel; 
the signal output end being electrically connected to the power chip of the logic board assembly; when the connection cable is in the first state, the control device controls the power chip to be turned on; when the connection cable is in the second state, the control device controls the power chip to be turned off.  
However Song teaches
(Fig. 3) a backlight module, a liquid crystal display panel and a logic board assembly [0002], one end of the connection cable of the logic board assembly (control module 110) being pluggably connected to the connector (Li’s connector), the other end of the connection cable being connected to a driving chip of the liquid crystal display panel (ON/OFF control module 120);
Regarding the limitation “the signal output end being electrically connected to the power chip of the logic board assembly; when the connection cable is in the first state, the control device controls the power chip to be turned on; when the connection cable is in the second state, the control device controls the power chip to be turned off”: this limitation is considered as an application of Li’s invention. Song teaches in (Fig. 1) [0039-0040] a signal output end (output from control module 110) being electrically connected to the power chip of the logic board assembly (input terminal of the ON-OFF power control module 120) [0039]; when the connection cable is in the first state (ON state), the control device controls the power chip to be turned on (the LED 140 is turned (Song teaches the on-off control module 120 is connected to the LED lamp 140, and is used to control the ON or OFF of the power supply line of the LED lamp 140 according to the PWM signal) [0040];
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Song’s structure in order to provide improved persistence of vision to the display device, as taught by Song [Abstract];

Claim 15: Li et al. disclose
a logic board assembly (FFC connector) [0029] comprises: 
(Fig. 4) a connector 10 (FFC connector 10 with female socket 2) [0029];  
(Fig. 4) a connection cable FFC plug 1 (male plug) pluggably connected to the connector (female socket 2) [0029], 
(Fig. 4) the connection cable (FFC plug 1) having a first state (correct assembly state) in good contact with the connector (FFC socket 2) [0026] 
(Fig. 3) a second state in abnormal contact with the connector FFC socket 2 (when FFC plug is inserted into the FFC socket 2, the pins 36 of the FFC plug 1 is not connected to pin 46 of the connector FFC socket 2 the signal loop from pins 41-31-6-36-46 is “OFF”, i.e., “abnormal contact”) [0032]; and, 
a timing controller (diagnostic circuit) [0033] including a detecting device (“detection circuit”) and a control device (inherent, by providing signal transmitting end at pin 41 and collecting signal receiving end at pin 46 through the signal loop at pins 41-31-6-36-46; in which wire 6 connects pins 31 and 36 of the detection circuit) [0031-0033]; 
(Fig. 5) the detecting device (“detection circuit”) [0033] includes a signal transmitting end SIN (at pin 41) [0031] and a signal receiving end DC (at pin 46) (providing signal transmitting end 41 and collecting signal receiving end 46 through the signal loop of pins 41-31-6-36-46), and the signal transmitting end SIN (pin 41) and the signal receiving end DC (pin 46) are electrically connected to the connector 10/2 (female socket 2); 
(Fig. 5) the control device (inherent, by diagnostic circuit) [0033] includes a signal input end (from “detection circuit”, pin 46) [0031][0033] and a signal output end, the signal input end being electrically connected to the detecting device (the PCB includes a related diagnostic circuit to take further actions, e.g., report an error, reminding the user to reinsert, etc.) [0033],
except
a liquid crystal display, wherein the liquid crystal display comprises a backlight module, a liquid crystal display panel and a logic board assembly, one end of the connection cable of the logic board assembly being pluggably connected to the connector, the other end of the connection cable being connected to a driving chip of the liquid crystal display panel; 
the signal output end being electrically connected to the power chip of the logic board assembly; when the connection cable is in the first state, the control device controls the power chip to be turned on; when the connection cable is in the second state, the control device controls the power chip to be turned off.  
However Song teaches
(Fig. 3) a liquid crystal display, wherein the liquid crystal display comprises a backlight module, a liquid crystal display panel and a logic board assembly [0002], one end of the connection cable of the logic board assembly (control module 110) being pluggably connected to the connector (Li’s connector), the other end of the connection cable being connected to a driving chip of the liquid crystal display panel (ON/OFF control module 120);
Regarding the limitation “the signal output end being electrically connected to the power chip of the logic board assembly; when the connection cable is in the first state, the control device controls the power chip to be turned on; when the connection cable is in the second state, the control device controls the power chip to be turned off”: this limitation is considered as an application of Li’s invention. Song teaches in (Fig. 1) [0039-0040] a signal output end (output from control module 110) being electrically connected to the power chip of the logic board assembly (input terminal of the ON-OFF power control module 120) [0039]; when the connection cable is in the first state (ON state), the control device controls the power chip to be turned on (the LED 140 is turned ON); when the connection cable is in the second state (OFF state), the control device controls the power chip to be turned off (the LED 140 is turned OFF) – (Song teaches the on-off control module 120 is connected to the LED lamp 140, and is used to control the ON or OFF of the power supply line of the LED lamp 140 according to the PWM signal) [0040];
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Song’s structure in order to provide improved persistence of vision to the display device, as taught by Song [Abstract];

Claims 2-4, 12, 13, 16, 17: Li et al. disclose as above
Li et al. disclose
Claims 2, 12, 16: (Figs. 1, 4) one of the connection cable and the connector is provided with a connecting member (female socket 2 includes pins 41, 46), and the other is provided with an adapter (male plug 1 includes loop wiring 6); when the connector (female socket 2) is in the first state (ON state), the connector (female socket 2) is electrically connected to the adapter (loop wiring 6) to form a detection loop (the signal loop comprising pins 41-31-6-36-46) [0031-0033] for the detection signal to circulate.
Claims 3, 13, 17: (Fig. 4) the connector (female socket 2) is a female head, and the connecting member includes a first contact and a second contact (female socket 2 includes first/second contacts 41, 46) that are spaced apart on the female head (female socket 2); the first contact (pin 41) is electrically connected to the signal transmitting end (pin 31), and the second contact (pin 46) is electrically connected to the signal receiving end (pin 36); the connection cable (FFC male plug 1) is provided with a male head (male plug 1) adapted to the female head (female socket 2), and the adapter (loop wiring 6) is an electrical conductor disposed on the male head (male plug 1)
Claim 4: (Fig. 4) the female head (female socket 2) includes a casing 2, a slot for adapting and plugging the male head is formed in the casing 2, and a plurality of first pins (41…46) are disposed in the casing 2; the male head (male plug 1) includes a male body and a plurality of second pins (31…36) disposed on the male body, and the plurality of second pins (31…36) are respectively disposed corresponding to the plurality of first pins (41…46).  

Claims 5, 10, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 206004084, Song CN 207781160 as applied to claims 3, 4, 13, 17 above and further in view of Matoba et al. US 2013/0280947.
Claims 5, 10, 14, 18: Li et al. disclose as in claim 3 above
Matoba et al. teach
Claims 5, 10, 14, 18: (Fig. 14) the first contact and the second contact (56a) [0082] are protruded from an inner wall 56 of the casing 1 (housing) [0059], and the electrical conductor is provided with a positioning slot 18 (latching notches) [0062] that is adapted to be positioned with the first contact and the second contact (56a).
It would have been obvious to one of ordinary skill in the art to modify Li's invention with Matoba’s structure in order to provide prevention of slipping-off of the substrate, as taught by Matoba [0030];

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. CN 206004084, Song CN 207781160 as applied to claim 5 above and further in view of Konegawa et al. PCT/JP2017/014360 (US 2019/0113691).
Claim 6: Li et al. disclose as in claim 3 above
Konegawa et al. teach
(Fig. 1) the height (protrusion) of the first contact and the second contact (17/17) protruding from the inner wall 12 ranges from 0.25 mm to 1.25 mm (protruding portions 17 is a semicircular shape with a protrusion radius of 0.25 mm) [0110].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871